 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   ThermoLife International LLC,                      No. CV-18-04189-PHX-JAT
10                  Plaintiff,                          ORDER
11   v.
12   American Fitness Wholesalers LLC,
13                  Defendant.
14
15          Pending before the Court is Defendant American Fitness Wholesalers LLC’s
16   Motion to File Exhibit to Motion for Attorneys’ Fees Under Seal (Doc. 37). The exhibit is
17   Defendant’s fee agreement. (Id. at 1). Defendant argues:
18          A1 and its counsel consider this document confidential, at the very least, due
            to the sensitive nature of attorney-client communications and the scope and
19
            terms of counsel’s engagement. The information contained in the fee
20          agreement is not public and is sensitive to both A1 and its counsel. Moreover,
            there is little if any benefit that the public would glean from this document—
21          certainly not enough to override the policy of maintaining such sensitive
22          legal information in confidence.
23   (Id. at 2). This rationale is not sufficient to overcome “the presumption of public access to
24   court filings.” Linex Techs., Inc. v. Hewlett-Packard Co., No. C 13-159 CW, 2014 WL
25   6901744, at *1 (N.D. Cal. Dec. 8, 2014); see also Kamakana v. City & County of Honolulu,
26   447 F.3d 1172, 1178 (9th Cir. 2006) (“Historically, courts have recognized a ‘general right
27   to inspect and copy public records and documents, including judicial records and
28   documents.’” (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 & n.7 (1978))).
 1   Specifically, the public has a right to know the amount that clients are paying in attorneys’
 2   fees—information that is not privileged. See Linex Techs., Inc., 2014 WL 6901744, at *1.
 3   The Court will therefore deny the Motion (Doc. 37). See Linex Techs., Inc., 2014 WL
 4   6901744, at *1.
 5          District of Arizona Local Rule of Civil Procedure 54.2(d)(2) provides, “[a] complete
 6   copy of any written fee agreement, or a full recitation of any oral fee agreement, must be
 7   attached to the supporting memorandum” when a party seeks attorneys’ fees. LRCiv
 8   54.2(d)(2). The Court is, however, sympathetic to the fact that the fee agreement lodged
 9   under seal (Doc. 38) contains confidential information that is not required by Local Rule
10   54.2(d)(2). Consquently, the Court will allow Defendant to file a redacted, unsealed, copy
11   of the fee agreement that complies with Local Rule 54.2’s requirements. See Cheeks v.
12   Gen. Dynamics Corp., No. CV-12-01543-PHX-JAT, 2014 WL 5465285, at *1, 3 (D. Ariz.
13   Oct. 28, 2014). The Court cautions that failure to comply with Local Rule 54.2 will result
14   in the denial of Defendant’s Motion for Attorneys’ Fees (Doc. 36). Aviva USA Corp. v.
15   Vazirani, No. CV 11-0369-PHX-JAT, 2013 WL 4430921, at *7 (D. Ariz. Aug. 16, 2013).
16   If Defendant cannot comply with Local Rule 54.2, it can withdraw the Motion for
17   Attorneys’ Fees (Doc. 36).
18          Accordingly,
19          IT IS ORDERED that Defendant’s Motion to File Exhibit to Motion for Attorneys’
20   Fees Under Seal (Doc. 37) is DENIED. The Clerk of Court shall not unseal the associated
21   document that is lodged under seal (Doc. 38) and instead leave said document (Doc. 38)
22   lodged under seal.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///


                                                 -2-
 1          IT IS FURTHER ORDERED that Defendant either file a redacted, unsealed, copy
 2   of the fee agreement that conforms with Local Rule 54.2’s requirements or file a notice of
 3   its inability to do so by Tuesday, April 7, 2020.
 4          Dated this 3rd day of April, 2020.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -3-
